DISMISS; Opinion Filed February 28, 2013




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01626-CV

                         YADA SMITH, Appellant
                                   V.
   BENEFICIAL TEXAS, INC., BNC OF IRVINE, CA, EVERETT FINANCIAL, INC.
    D/B/A SUPREME LENDING, AND BENEFICIAL FINANCIAL, INC., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 11-9774-E

                                          OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       By letter dated December 5, 2012, the Court informed appellant that the $175 required
filing fee was past due. We instructed appellant to pay the filing fee within ten days of the date
of the letter and cautioned her that failure to do so would result in dismissal of the appeal without
further notice. See TEX. R. APP. P. 42.3(c).
       As of today’s date, the required filing fee has not been paid. Accordingly, we dismiss the
appeal. See TEX. R. APP. P. 42.3(c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE


121626F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

YADA SMITH, Appellant                             On Appeal from the 101st Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-01626-CV        V.                      Trial Court Cause No. 11-9774-E.
                                                  Opinion delivered by Chief Justice Wright.
BENEFICIAL TEXAS, INC., BNC OF                    Justices Lang-Miers and Lewis participating.
IRVINE, CA, EVERETT FINANCIAL,
INC. D/B/A SUPREME LENDING, AND
BENEFICIAL FINANCIAL, INC.,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees, BENEFICIAL TEXAS, INC., BNC OF IRVINE, CA,
EVERETT FINANCIAL, INC. D/B/A SUPREME LENDING, AND BENEFICIAL
FINANCIAL, INC., recover their costs of this appeal from appellant, YADA SMITH.


Judgment entered February 28, 2013.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                              2